HUTCHESON, Circuit Judge.
Plaintiffs-appellants, Grover L. Derrick and twenty others, owners and operators of taxicabs, are engaged in the business of carrying passengers from points in the City of Augusta, Georgia, to points in the State of South Carolina. Alleging that an ordinance of the City Council of Augusta, which purported to regulate the operation of motor •common carriers upon the streets of that city, particularly as it affected operations on Broad Street, was in terms violative of Art. 1, Sec. 4, Par. 1, of the Constitution of the State of Georgia, and of Art. 1, Sec. 8, cl. 3, of the Constitution of the United States, and that both in terms and in discriminatory enforcement, it was violative of the 14th Amendment, plaintiffs brought their suit to enjoin its enforcement against them.
Defendants-appellees, the City Council of Augusta et al., denied plaintiffs’ allegations, and, pleading affirmatively, alleged: that the provisions of the ordinance complained of were enacted wtih the view of relieving congestion of motor vehicles on Broad Street, the main retail street of the city, and increasing traffic safety; that the provisions neither in their terms nor in their enforcement operated discriminatorily; and that they represented the legitimate exercise of the regulatory power of the city council in the removal of hazards from the operation of motor vehicles and the relief of traffic congestion on said street.
There was offered in evidence: testimony of Derrick with an agreement that the other plaintiffs would testify to. the *508same effect; a stipulation that the record, made in a previous injunction suit brought by some of these plaintiffs and others1 against the enforcement of the ordinance would be regarded as offered in evidence; and there was testimony of several witnesses on defendants’ behalf.
The district judge, upon findings of fact fully supported by the record that the ordinance was not arbitrary or unreasonable, but that it bore a reasonable relation to regulation of traffic upon the city’s streets, and, that there was no evidence in the record showing any discriminatory enforcement of it, found against pláintiffs and denied them the injunctive relief they prayed for. In addition he found that the issues presented had been • adjudicated in the earlier suit brought for the same relief. In connection with his denial of the injunction in that suit, the district judge filed a careful and thoughtful opinion comprehensively discussing and correctly disposing of all of the objections to the ordinance on which plaintiffs in this suit rely for their relief. We refer to and adopt that opinion as a correct statement of the facts and of the principles controlling here. For though appellants do insist that the evidence supports their claim that the ordinance was being discriminatorily enforced, the district judge’s findings that it was not finds ample, indeed overwhelming, support in the evidence.
The judgment was right. It is affirmed.

 Lowe et al. v. City Council of Augusta, D.C., 45 F.Supp. 143.